Citation Nr: 1012858	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  03-30 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for submucous 
fibroids.

2.  Entitlement to an effective date prior to March 28, 2002 
for the grant of entitlement to service connection for major 
depression with posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to January 
1997.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of March 2003 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) RO in 
Phoenix, Arizona.    

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
claims.  So, regrettably, these claims are being remanded to 
the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on her part.


REMAND

With regard to the Veteran's claim of entitlement to service 
connection for submucous fibroids, the Board observes that 
the Veteran reported that she received treatment related to 
this disability at the Houston, Texas VA Medical Center 
(VAMC).  The Board acknowledges that the RO obtained medical 
records from the Houston VAMC, dated through January 2007, 
but points out that treatment records for January 2007 to 
the present, as reported by the Veteran have not been 
associated with her claims file.  These records may contain 
important medical evidence or confirmation of the Veteran's 
assertions.  

VA must make a "reasonable effort" to obtain these and other 
relevant records.  If the RO did make a reasonable effort to 
obtain all of the Veteran's VA medical treatment records, 
but they were unavailable, there is no specific indication 
in the file that these records do not exist or that further 
attempts to obtain them would be futile.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002 & Supp. 2009).  As VA has a duty to 
request all available and relevant records from Federal 
agencies, including VA medical records, another search must 
be made for any additional VA medical records that might be 
available for consideration in this appeal.  See 
38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board acknowledges that the Veteran was 
provided with a VA examination in connection with her claim 
of entitlement to service connection for fibroids in January 
2003, the Board notes that the examination report does not 
address whether the Veteran's submucous fibroids are related 
to her military service.  As a result, an additional VA 
examination would be useful in evaluating the appeal.  

In this regard, the Board notes that the Veteran alleges 
that her fibroids are related to her military service, 
including her duties in the Southwest Asia Theater during 
Operation Desert Storm.  See 38 C.F.R. § 3.304(d) 
(satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation).  See also 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 
38 U.S.C.A. § 1154(b), a combat veteran's assertions of an 
event during combat are to be presumed if consistent with 
the time, place and circumstances of such service).  

However, although the presumption of an injury during combat 
in service is acknowledged, there must still be medical 
evidence etiologically linking the Veteran's submucous 
fibroids to her service.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  In short, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always 
free to supplement the record by seeking an advisory 
opinion, or ordering a medical examination to support its 
ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991). Therefore, additional clinical assessment and 
medical opinion is necessary to adequately address the 
Veteran's claim of entitlement to service connection for 
submucous fibroids.  Accordingly, the Board finds that the 
Veteran should be afforded an additional VA examination in 
order to determine nature and etiology of the Veteran's 
submucous fibroids.  See McLendon v. Nicholson, 20 Vet. App. 
79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to 
obtain an examination of the claimant at VA health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

The Board notes that, in January 2008, the Veteran requested 
a videoconference hearing at the RO before a Member of the 
Board (now called a Veterans Law Judge (VLJ)).  
Subsequently, in a November 2009 statement, she indicated 
that she did not wish to be afforded a Travel Board hearing 
before a Veterans Law Judge, but rather wished to have the 
Board consider the transcript from her prior hearing in 
August 2006.  By letter, the Board informed her that the 
transcript would be part of the evidence considered by the 
Board.  Accordingly, there is no longer an outstanding 
request for a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the 
Veteran's treatment at the Houston, 
Texas VA Medical Center, for the period 
from January 2007 to the present, 
including all hospitalization reports.  
If these records are unavailable, simply 
do not exist, or further attempts to 
obtain them would be futile, document 
this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of her submucous 
fibroids, including whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) that her 
submucous fibroids are related to her 
service in the military, to include her 
service during Operation Desert Storm.  
To assist in making this important 
determination, have the designated 
examiner review the claims file for the 
Veteran's pertinent medical history, 
including a copy of this remand, the 
Veteran's available service medical 
records, and pertinent post-service 
medical records.  

The examiner should conduct all 
necessary diagnostic testing and 
evaluation.  The requested determination 
should also take into consideration the 
Veteran's medical, occupational, 
and recreational history prior to, 
during, and since her military service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report and set forth the reasoning for 
this conclusion.  

3.  Then, the RO should readjudicate the 
Veteran's claim of entitlement to 
service connection for submucous 
fibroids and her claim of entitlement to 
an effective date prior to March 28, 
2002 for the grant of service connection 
for major depression with PTSD, with 
application of all appropriate laws and 
regulations, and consideration of all 
additional information obtained since 
issuance of the most recent supplemental 
statement of the case, including 
evidence obtained as a result of this 
remand.  If the claims on appeal remain 
denied, the appellant and her 
representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


